Case 2:20-cv-01105-JLR Document 57-1 Filed 08/10/20 Page 1 of 31




     APPENDIX A:
     PROPOSED BRIEF
          Case 2:20-cv-01105-JLR Document 57-1 Filed 08/10/20 Page 2 of 31




1

2

3

4

5

6

7
                           UNITED STATES DISTRICT COURT
8                         WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
9

10   STATE OF WASHINGTON,
                                                     NO. 2:20-cv-01105
11                      Plaintiff,

12         v.                                        BRIEF OF AMICI NATIONAL
13                                                   HEALTH LAW PROGRAM ET
     UNITED STATES DEPARTMENT OF HEALTH
                                                     AL., IN SUPPORT OF
14
     AND HUMAN SERVICES; ALEX M. AZAR, in
                                                     PLAINTIFF’S MOTION FOR
     his official capacity as the Secretary of the
                                                     PRELIMINARY INJUNCTION
15   United States Department of Health and
     Human Services;
16

                        Defendants.
17

18

19

20

21

22

23

24

25

26
                                                                 NATIONAL HEALTH
     AMICUS CURIAE BRIEF BY NATIONAL HEALTH LAW                     LAW PROGRAM
     PROGRAM ET AL. IN SUPPORT OF PLAINTIFF’S                   3701 WILSHIRE BLVD., SUITE 750
     MOTION FOR PRELIMINARY INJUNCTION– i                          LOS ANGELES, CA 90010
                                                                    TEL. (310) 204-6010
              Case 2:20-cv-01105-JLR Document 57-1 Filed 08/10/20 Page 3 of 31




                                                      TABLE OF CONTENTS
1

2
     INTRODUCTION AND STATEMENT OF INTEREST ........................................................... 1
3        I.   Allowing Exemptions Will Cause Significant Harm to
              Women, LGBTQ+ People, People with Disabilities, and
4             Older Adults. ............................................................................................................ 4
5        II. Removal of the Notice, Tagline, and Effective
              Communication Requirements Will Harm Individuals
6             with Limited English Proficiency (“LEP”), Older Adults,
              and People with Disabilities. ............................................................................... 12
7
              A. Harm of Repealing the Notice and Tagline Requirements .............................. 13
8             B. The 2020 Revised Rule Discriminates by Limiting Access
                   to Effective Communication for People with Disabilities. .............................. 17
9
         III. HHS Relies on an Inappropriate Calculation of the Cost of
10            Providing Notice and Taglines and Underestimates the
              Benefits. ................................................................................................................... 19
11
         IV. HHS’s Narrowing of Section 1557 Covered Entities
12            Contravenes Statutory Intent. .............................................................................. 22
     CONCLUSION .......................................................................................................................... 24
13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                                                                               NATIONAL HEALTH
      AMICUS CURIAE BRIEF BY NATIONAL HEALTH LAW                                                                 LAW PROGRAM
      PROGRAM ET AL. IN SUPPORT OF PLAINTIFF’S                                                               3701 WILSHIRE BLVD., SUITE 750
      MOTION FOR PRELIMINARY INJUNCTION– ii                                                                     LOS ANGELES, CA 90010
                                                                                                                 TEL. (310) 204-6010
               Case 2:20-cv-01105-JLR Document 57-1 Filed 08/10/20 Page 4 of 31




                                                       TABLE OF AUTHORITES
1
                                                                         CASES
2

3    Am. Radio Relay League, Inc. v. FCC, 524 F.3d 227 (D.C. Cir. 2008) ..................................... 24

4    Portland Cement Ass’n v. Ruckelshaus, 486 F.2d 375 (D.C. Cir. 1973) ................................... 25

5                                                          STATUTES
     20 U.S.C. § 1681 et seq. ............................................................................................................... 4
6

     25 U.S.C. § 1623 ........................................................................................................................ 23
7

8    29 U.S.C. § 794 .......................................................................................................................... 24

9    42 U.S.C. § 12201(c). ................................................................................................................. 10
10   42 U.S.C. § 1320a-7b ................................................................................................................. 23
11
     42 U.S.C. § 18022 ...................................................................................................................... 11
12
     42 U.S.C. § 18051 ...................................................................................................................... 23
13
     42 U.S.C. § 18114 ............................................................................................................ 1, 12, 24
14
     42 U.S.C. § 18116(a) .................................................................................................................. 23
15

16   42 U.S.C. § 18116(b) .................................................................................................................... 4

17   42 U.S.C. § 299b-31 ................................................................................................................... 23

18   42 U.S.C. § 300gg-6 ................................................................................................................... 11
19
     42 U.S.C. § 12101 et seq. ............................................................................................................. 4
20
     5 U.S.C. § 702 .............................................................................................................................. 2
21
     Health Care and Education Reconciliation Act, Pub. L. No. 111-152 (2010) ............................. 1
22
     Patient Protection and Affordable Care Act (“ACA”), Pub. L. No. 111-148
23
         (2010) ..................................................................................................................................... 1
24
                                                                   REGULATIONS
25
     28 C.F.R. § 36.301...................................................................................................................... 22
26
                                                                                                                      NATIONAL HEALTH
      AMICUS CURIAE BRIEF BY NATIONAL HEALTH LAW                                                                        LAW PROGRAM
      PROGRAM ET AL. IN SUPPORT OF PLAINTIFF’S                                                                      3701 WILSHIRE BLVD., SUITE 750
      MOTION FOR PRELIMINARY INJUNCTION– iii                                                                           LOS ANGELES, CA 90010
                                                                                                                        TEL. (310) 204-6010
              Case 2:20-cv-01105-JLR Document 57-1 Filed 08/10/20 Page 5 of 31




1
     34 C.F.R. § 104.4........................................................................................................................ 22
2
     45 C.F.R. § 92.102................................................................................................................ 21, 22
3
     45 C.F.R. § 92.202...................................................................................................................... 21
4
     45 C.F.R. § 92.3(b) ....................................................................................................................... 5
5
     45 C.F.R. § 92.4.......................................................................................................................... 21
6

7    45 C.F.R. § 92.8(d)(1) ................................................................................................................ 16

8                                                    ADMINISTRATIVE MATERIALS

9    Candice Jackson, OCR Acting Assistant Sec’y Civil Rights, OCR
        Instructions to Field Re: Scope of Complaints (Jun. 8, 2017),
10
        https://perma.cc/45L6-8Q5T .................................................................................................. 4
11
     CMS, MCMG (2018), https://perma.cc/2T3G-DTAR. .............................................................. 20
12
     Nondiscrimination in Health and Health Education Programs or Activities,
13      84 Fed. Reg. 27,846, 27,892 (proposed June 14, 2019),
        https://perma.cc/FY4Z-ZUBA.................................................................................. 10, 24, 26
14

     Nondiscrimination in Health and Health Education Programs or Activities,
15
        Delegation of Authority, 85 Fed. Reg. 37,160 (June 19, 2020),
16      https://perma.cc/P2TJ-AN54 (“2020 Revised Rule”) ................................................... passim

17   Nondiscrimination in Health Programs and Activities, 80 Fed. Reg. 54,172,
        54,173 (proposed Sept. 8, 2015), https://perma.cc/LTK9-5YET. ................................ 7, 8, 16
18
     Nondiscrimination in Health Programs and Activities, 81 Fed. Reg. 31,376
19
        (May 18, 2016) (formerly codified at 45 C.F.R. pt. 92),
20      https://perma.cc/47EC-4NZL (“2016 Final Rule”) ....................................................... passim

21   Request for Information Regarding Nondiscrimination in Certain Health
        Programs or Activities.” 78 Fed. Reg. 46,558 (Aug. 1, 2013),
22      https://perma.cc/NJ8P-2VKJ ("RFI") ..................................................................................... 6
23
                                                            OTHER AUTHORITIES
24
     Amelia Thomson-DeVeaux and Anna Maria Barry-Jester, Insurers Can
25     Send Patients To Religious Hospitals That Restrict Reproductive Care,
       FiveThirtyEight (Aug. 1, 2018), https://perma.cc/3V2Z-CYGV) .......................................... 9
26
                                                                                                                  NATIONAL HEALTH
      AMICUS CURIAE BRIEF BY NATIONAL HEALTH LAW                                                                    LAW PROGRAM
      PROGRAM ET AL. IN SUPPORT OF PLAINTIFF’S                                                                  3701 WILSHIRE BLVD., SUITE 750
      MOTION FOR PRELIMINARY INJUNCTION– iv                                                                        LOS ANGELES, CA 90010
                                                                                                                    TEL. (310) 204-6010
              Case 2:20-cv-01105-JLR Document 57-1 Filed 08/10/20 Page 6 of 31




1
     Defendants’ Memorandum in Response to Plaintiffs’ Mtn. for Summary
2
        Judgment, Franciscan Alliance v. Price, No. 7:16-cv-00108 (N.D.
        Tex., Apr. 5, 2019), https://perma.cc/48ZU-GAHU .............................................................. 3
3
     Federal Defendants’ Memorandum in Response to Plaintiffs’ Application
4       for Preliminary Injunction, Texas v. U.S., No. 4:18-cv-00167-O (N.D.
        Tex., Jun. 7, 2018), https://perma.cc/FU5G-HASZ ............................................................... 3
5
     Institute of Medicine, Unequal Treatment: Confronting Racial and Ethnic
6
         Disparities in Health Care 17, (Smedley, Stith, and Nelson, eds., 2002) ...................... 16, 22
7
     Kelvin Quan & Jessica Lynch, The High Costs of Language Barriers in
8       Medical Malpractice, Univ. of Cal. Berkeley and Nat’l Health Law
        Program (2011), https://perma.cc/59PM-4NHU) ................................................................. 16
9
     Louis Uttley & Christine Khaikin, Growth of Catholic Hospitals and
10
        Health Systems: 2016 Update of the Miscarriage of Medicine Report,
11      MergerWatch, (2016), https://perma.cc/A9TW-Y6P5).......................................................... 9

12   Samuel R. Bagenstos, The Future of Disability Law, 114 Yale L.J. 1, 41
        nn.168-70 (2004) .................................................................................................................. 10
13
     Sara Rosenbaum et al., Crossing the Rubicon: The Impact of the Affordable
14
        Care Act on the Content of Insurance Coverage for Persons with
15      Disabilities, 25 Notre Dame J. L. Ethics & Pub. Pol’y 235 (2014) ..................................... 11

16   Shabab Ahmed Mirza & Caitlin Rooney, Ctr. Am. Progress,
        Discrimination Prevents LGBTQ People From Accessing Health Care
17      (2018), https://perma.cc/ZG7E-7WK8 ................................................................................. 10
18
     The Joint Comm’n, Overcoming the Challenges of Providing Care to LEP
19
        Patients (May 2015), https://perma.cc/BE6A-5QYP ........................................................... 15

20   WASCLA Tools for Health, What Does Language Access Have to Do With
       Health? (2014)...................................................................................................................... 15
21

22

23

24

25

26
                                                                                                               NATIONAL HEALTH
      AMICUS CURIAE BRIEF BY NATIONAL HEALTH LAW                                                                 LAW PROGRAM
      PROGRAM ET AL. IN SUPPORT OF PLAINTIFF’S                                                               3701 WILSHIRE BLVD., SUITE 750
      MOTION FOR PRELIMINARY INJUNCTION– v                                                                      LOS ANGELES, CA 90010
                                                                                                                 TEL. (310) 204-6010
           Case 2:20-cv-01105-JLR Document 57-1 Filed 08/10/20 Page 7 of 31




1
                    INTRODUCTION AND STATEMENT OF INTEREST
2
           A decade ago, the Affordable Care Act mandated an end to long accepted,
3
     legally allowed discriminatory practices in health care. Patient Protection and
4

5    Affordable Care Act (“ACA”), Pub. L. No. 111-148 (2010) , as amended in the Health

6    Care and Education Reconciliation Act, Pub. L. No. 111-152 (2010). The ACA included
7
     provisions to end insurance carriers denying coverage for people with disabilities or
8
     chronic health conditions, annual and lifetime benefit limits, and drastically more
9

10
     expensive premiums for women and older adults. In addition, Section 1557 contains a

11   robust section prohibiting discrimination in health care based on race, sex, age, and
12
     disability. 42 U.S.C. § 18116. Additionally, Section 1554 prohibits HHS from issuing
13
     regulations that, among other things, create unreasonable barriers to obtaining
14
     appropriate medical care, impede timely access to care, interfere with communications
15

16   between the patient and provider, and limit health care under the patient’s needs. Id. §

17   18114. Where previously discrimination in health care was often the normal course of
18
     business—causing loss of insurance, coverage denials, delayed access to care, and
19
     associated negative health outcomes—the ACA said “no more.”
20

21         Proposed Amici the National Health Law Program, Justice in Aging, Public

22   Citizen Foundation, California Pan-Ethnic Health Network, Center for Public
23
     Representation, Communication First, Disability Rights Education and Defense Fund,
24
     Disability Rights Washington, Legal Voice, National Council on Interpreting in Health
25

26
                                                                         NATIONAL HEALTH
      AMICUS CURIAE BRIEF BY NATIONAL HEALTH LAW                            LAW PROGRAM
      PROGRAM ET AL. IN SUPPORT OF PLAINTIFF’S                          3701 WILSHIRE BLVD., SUITE 750
      MOTION FOR PRELIMINARY INJUNCTION– 1                                 LOS ANGELES, CA 90010
                                                                            TEL. (310) 204-6010
            Case 2:20-cv-01105-JLR Document 57-1 Filed 08/10/20 Page 8 of 31




     Care, and SAGE are health and disability advocacy organizations dedicated to
1

2    eliminating disparities in health care.1 Proposed amici have a strong interest in

3    ensuring that the regulations adhere to the statute and that people receive the full
4
     protection of Section 1557. See 5 U.S.C. § 702. While Washington’s Preliminary
5
     Injunction motion is based on the changes to the definition of discrimination on the
6

7
     basis of sex, its complaint recognizes that the changes are far more expansive and will

8    harm a range of individuals, including those represented by amici as described below.
9
            The initial rulemaking process for Section 1557 spanned three years and resulted
10
     in 25,000 comments reflecting the importance of eliminating longstanding
11
     discrimination in health care. This process culminated in the U.S. Department of Health
12

13   and Human Services (“HHS”) issuing a final rule in 2016. Nondiscrimination in Health

14   Programs and Activities, 81 Fed. Reg. 31,376 (May 18, 2016) (formerly codified at 45
15
     C.F.R. pt. 92), https://perma.cc/47EC-4NZL (“2016 Final Rule”). Then, just four years
16
     later, the Trump Administration issued a revised rule. Nondiscrimination in Health
17

18   and Health Education Programs or Activities, Delegation of Authority, 85 Fed. Reg.

19   37,160 (June 19, 2020), https://perma.cc/P2TJ-AN54 (“2020 Revised Rule”). As
20
     Washington has shown, the 2020 Revised Rule threw away important protections
21
     against sex discrimination that will harm Lesbian, Gay, Bisexual, Transgender, Queer
22

23

24

25   1 None of the proposed Amici is a subsidiary of any other corporation and no publicly held corporation
     owns 10% or more of any proposed Amici’s stock.
26
                                                                                   NATIONAL HEALTH
      AMICUS CURIAE BRIEF BY NATIONAL HEALTH LAW                                      LAW PROGRAM
      PROGRAM ET AL. IN SUPPORT OF PLAINTIFF’S                                    3701 WILSHIRE BLVD., SUITE 750
      MOTION FOR PRELIMINARY INJUNCTION– 2                                           LOS ANGELES, CA 90010
                                                                                      TEL. (310) 204-6010
            Case 2:20-cv-01105-JLR Document 57-1 Filed 08/10/20 Page 9 of 31




     Plus (“LGBTQ+”) individuals and women. See Memo. in Support of Mtn. for
1

2    Preliminary Inj., ECF No. 4, at 8. As amici discuss below, it also added a host of

3    exemptions contrary to the ACA. It eliminated important notice and effective
4
     communication protections for people with limited English proficiency (LEP) and
5
     disabilities. And it erased whole categories of entities from coverage by Section 1557.
6

7
             The 2020 Revised Rule was one of multiple attempts to undermine the ACA and

8    its non-discrimination protections. Previously, the Administration issued a memo to
9
     discourage staff from systemic investigations of discrimination. See Candice Jackson,
10
     OCR Acting Assistant Sec’y Civil Rights, OCR Instructions to Field Re: Scope of
11
     Complaints (Jun. 8, 2017), https://perma.cc/45L6-8Q5T. It also filed briefs in litigation
12

13   that challenged the non-discrimination protections.2

14           Caught in the midst of all of these attempted rollbacks are the people whom
15
     Congress intended to protect under the ACA. Prior to the ACA, Congress heard
16
     testimony about the impact of discrimination on women, people with disabilities,
17

18   LGBTQ+ individuals, people with limited English proficiency (“LEP”), older adults,

19   and other protected classes. In passing the ACA, Senator Tom Harkin said:
20
             [U]ntil now, it has been perfectly legal to discriminate against our fellow
21           Americans because of illness-because of illness-and to exclude tens of

22

23
     2Defendants’ Memorandum in Response to Plaintiffs’ Mtn. for Summary Judgment, Franciscan Alliance v. Price,
24
     No. 7:16-cv-00108 (N.D. Tex., Apr. 5, 2019), https://perma.cc/48ZU-GAHU (informing court that HHS
     no longer interpreted “sex” to include gender identity); c.f. Federal Defendants’ Memorandum in Response to
25
     Plaintiffs’ Application for Preliminary Injunction, Texas v. U.S., No. 4:18-cv-00167-O (N.D. Tex., Jun. 7, 2018),
     https://perma.cc/FU5G-HASZ (arguing ACA’s pre-existing condition protection is unconstitutional).
26
                                                                                           NATIONAL HEALTH
      AMICUS CURIAE BRIEF BY NATIONAL HEALTH LAW                                              LAW PROGRAM
      PROGRAM ET AL. IN SUPPORT OF PLAINTIFF’S                                            3701 WILSHIRE BLVD., SUITE 750
      MOTION FOR PRELIMINARY INJUNCTION– 3                                                   LOS ANGELES, CA 90010
                                                                                              TEL. (310) 204-6010
          Case 2:20-cv-01105-JLR Document 57-1 Filed 08/10/20 Page 10 of 31




            millions of our citizens from decent health care simply because they could
1
            not afford insurance or afford health care-blatant discrimination.
2
     156 Cong. Rec. S1983 (daily ed. Mar. 24, 2010). To ensure that such discrimination
3
     remains illegal, proposed amici support Washington’s motion.
4

5         I.       Allowing Exemptions Will Cause Significant Harm to Women,
                   LGBTQ+ People, People with Disabilities, and Older Adults.
6
            The 2020 Revised Rule illegally incorporates harmful exemptions from other laws,
7

8    including Title IX of the Education Amendments Act of 1972 (“Title IX”) and the

9    Americans with Disabilities Act (“ADA”). 20 U.S.C. § 1681 et seq.; 42 U.S.C. § 12101 et
10
     seq. These exemptions are contrary to the language of Section 1557, which creates a
11
     baseline protection of rights, remedies, and procedures that other non-discrimination
12

13
     provisions may add to, but not take away from. The language of Section 1557(b) protects

14   individual rights. See 42 U.S.C. § 18116(b) (“Nothing in this title … shall be construed to

15
     invalidate or limit the rights, remedies, procedures, or legal standards” available under
16
     the cited non-discrimination statutes or supersede more protective State law). The 2016
17
     Rule appropriately reflected this language. See 81 Fed. Reg. at 31,466 (codified at 45
18

19   C.F.R. § 92.3(b)). By contrast, the 2020 Revised Rule uses language that cabins Section

20   1557 and incorporates exemptions from nine statutes never referenced in Section 1557.
21
     See Exhibit 1 (providing a side-by-side comparison of the language).
22
            Including these exemptions is not only contrary to the statute, but also ignores the
23

24   ample evidence in the record that the exemptions would cause significant harm,

25   especially to women, LGBTQ+ people, people with disabilities, and older adults. The
26
                                                                          NATIONAL HEALTH
      AMICUS CURIAE BRIEF BY NATIONAL HEALTH LAW                             LAW PROGRAM
      PROGRAM ET AL. IN SUPPORT OF PLAINTIFF’S                           3701 WILSHIRE BLVD., SUITE 750
      MOTION FOR PRELIMINARY INJUNCTION– 4                                  LOS ANGELES, CA 90010
                                                                             TEL. (310) 204-6010
           Case 2:20-cv-01105-JLR Document 57-1 Filed 08/10/20 Page 11 of 31




     question of including exemptions to Section 1557 was thoroughly commented on and
1

2    reviewed in the 2016 rulemaking process. Nothing significant has changed in the interim,

3    and HHS has not provided a reasoned justification for its changes.
4
            HHS first solicited comment on whether it should incorporate any religious
5
     exemptions to compliance with the sex discrimination component of Section 1557 in
6

7
     2013, in a “Request for Information Regarding Nondiscrimination in Certain Health

8    Programs or Activities.” 78 Fed. Reg. 46,558 (Aug. 1, 2013), https://perma.cc/NJ8P-
9
     2VKJ (“RFI”) (referencing Title IX).3 RFI Commenters gave examples of how allowing
10
     exemptions from Section 1557’s protections would result in real-world discrimination
11

     and harm. See, e.g., Lambda Legal, Comment ID HHS-OCR-2013-0007-0161, at 2; Nat’l
12

13   Latina Inst. Repro. Health, Comment ID HHS-OCR-2013-0007-0101, at 6; Whitman-

14
     Walker Health, Comment ID HHS-OCR-2013-0007-0063, at 11. HHS later noted:
15
            Nearly all commenters who provided a response to this inquiry indicated
16          that Section 1557 includes only one exception—that the statute applies
            except as otherwise provided in Title I of the ACA. To this end,
17
            commenters noted that nothing in the language or legislative history of
18          Section 1557 allows for any other limitations or exceptions regarding its
            application, highlighting that exceptions to general rules like Section
19          1557’s antidiscrimination provision must be read strictly and narrowly.
20

21

22

23

24      3 All comments received by HHS in response to the 2013 RFI can be found at https://perma.cc/T7J9-
     YALK. In this brief, individual comments have been identified by their comment ID number the first time
25
     they are cited and then by the organization’s name thereafter.
26
                                                                                    NATIONAL HEALTH
      AMICUS CURIAE BRIEF BY NATIONAL HEALTH LAW                                      LAW PROGRAM
      PROGRAM ET AL. IN SUPPORT OF PLAINTIFF’S                                    3701 WILSHIRE BLVD., SUITE 750
      MOTION FOR PRELIMINARY INJUNCTION– 5                                           LOS ANGELES, CA 90010
                                                                                      TEL. (310) 204-6010
           Case 2:20-cv-01105-JLR Document 57-1 Filed 08/10/20 Page 12 of 31




     Nondiscrimination in Health Programs and Activities, 80 Fed. Reg. 54,172, 54,173
1

2    (proposed Sept. 8, 2015), https://perma.cc/LTK9-5YET.4

3           HHS solicited comment on the question again in 2015 in its first Notice of
4
     Proposed Rulemaking on Section 1557, asking “whether the regulation should include
5
     any specific exemptions . . . with respect to requirements of the proposed rule related to
6

7    sex discrimination” and whether “existing protections . . . provide sufficient safeguards

8    for religious concerns in the context of the proposed rule.” Id. at 54,173. HHS stated that
9
     its goal was to “ensure that the rule has the proper scope and appropriately protects
10
     sincerely held religious beliefs to the extent that those beliefs conflict with provisions of
11

     the regulation,” while noting that “protections already exist with respect to religious
12

13   beliefs, . . . [and] this proposed rule would not displace the protections afforded by

14
     provider conscience laws, the Religious Freedom Restoration Act, provisions in the ACA
15
     related to abortion services, or regulations issued under the ACA related to preventive
16
     health services.” Id. (citations omitted). Those existing statutes that allow individuals
17

18   and entities to refuse to provide certain services based on moral and religious objections

19   are more than sufficient to accommodate any religious objections.
20
            In response to HHS’s inquiry, “[m]ost of the organizations that commented on
21
     this issue, including professional medical associations and civil rights organizations, and
22

23

24
         4 All comments received by HHS in response to the 2015 NPRM can be found at
25
     https://perma.cc/X267-26UZ. In this brief, individual comments have been identified by their comment
     ID number the first time they are cited and then by the organization’s name thereafter.
26
                                                                                 NATIONAL HEALTH
      AMICUS CURIAE BRIEF BY NATIONAL HEALTH LAW                                    LAW PROGRAM
      PROGRAM ET AL. IN SUPPORT OF PLAINTIFF’S                                  3701 WILSHIRE BLVD., SUITE 750
      MOTION FOR PRELIMINARY INJUNCTION– 6                                         LOS ANGELES, CA 90010
                                                                                    TEL. (310) 204-6010
          Case 2:20-cv-01105-JLR Document 57-1 Filed 08/10/20 Page 13 of 31




     the overwhelming majority of individual commenters—many of whom identified
1

2    themselves as religious—opposed any religious exemption on the basis that it would

3    potentially allow for discrimination on the bases prohibited by Section 1557 or for the
4
     denial of health services. . . .” 81 Fed. Reg. at 31,379. In addition, as HHS noted, “mergers
5
     of religiously-affiliated hospitals with other hospitals have deepened concerns that
6

7
     would be raised by providing a religious exemption, as the mergers may leave

8    individuals in many communities with fewer health care options. . . .” Id. Many
9
     commenters also discussed the harm that a religious exemption would have on LGBTQ+
10
     individuals. See Nat’l Women’s Law Ctr., Comment ID HHS-OCR-2015-0006-0837, at 8-
11
     9 (citing ACLU & Merger Watch, Miscarriage of Medicine: The Growth of Catholic Hospitals
12

13   and the Threat to Reproductive Health Care (2013), https://perma.cc/SV62-NDCQ); Nat’l

14   Ctr. Lesbian Rights, Comment ID HHS-OCR-2015-0006-1829, at 10-13 (citing numerous
15
     studies on the negative impact of the growth in religiously affiliated hospitals on access
16
     to care for women seeking reproductive health services and rape survivors). This impact
17

18   was reiterated by hundreds of individual commenters, including over one hundred

19   individuals from Washington State. See, e.g., Leslie Gray of Olympia, WA, Comment ID
20
     HHS-OCR-2015-0006-2159, at 524-25 (describing experience of a transgender woman
21
     whose urological medical condition was not treated due to her transgender identity,
22

     which caused blood clots to form in her heart, resulting in permanent cardiac damage).
23

24          Thus, in promulgating the 2016 Final Rule, HHS stated that while “some

25
     commenters urged us also to incorporate Title IX’s blanket religious exemption into this
26
                                                                            NATIONAL HEALTH
      AMICUS CURIAE BRIEF BY NATIONAL HEALTH LAW                               LAW PROGRAM
      PROGRAM ET AL. IN SUPPORT OF PLAINTIFF’S                             3701 WILSHIRE BLVD., SUITE 750
      MOTION FOR PRELIMINARY INJUNCTION– 7                                    LOS ANGELES, CA 90010
                                                                               TEL. (310) 204-6010
           Case 2:20-cv-01105-JLR Document 57-1 Filed 08/10/20 Page 14 of 31




     final rule, we believe that applying the protections in [existing] laws . . . offers the best
1

2    and most appropriate approach for resolving any conflicts between religious beliefs and

3    Section 1557 requirements.” 81 Fed. Reg. at 31,380. With respect to Title IX’s exemptions,
4
     HHS emphasized that these exemptions are limited to educational institutions and noted
5
     key differences between the educational and health care contexts, concluding, “[t]hus, it
6

7
     is appropriate to adopt a more nuanced approach in the health care context, rather than

8    the blanket religious exemption applied for educational institutions under Title IX.” Id.
9
     HHS recognized that in health care, people often have little choice as to where an
10
     ambulance takes them or may have few choices of providers in rural areas heavily
11
     populated with religious providers. See id.
12

13          Nevertheless, the 2020 Revised Rule adds Title IX’s blanket exemption for

14   religiously affiliated entities along with a range of other religious exemptions. See
15
     Nondiscrimination in Health and Health Education Programs or Activities, 84 Fed. Reg.
16
     27,846, 27,892 (proposed June 14, 2019), https://perma.cc/FY4Z-ZUBA (to be codified
17

18   at § 92.6).5 This 180 degree turn is all the more significant given the growing percentage

19   of the health care market that is occupied by religiously affiliated hospitals and health
20
     systems. See ACLU of Illinois, Comment ID HHS-OCR-2019-0007-138982, at 7-8 (citing
21
     Louis Uttley & Christine Khaikin, Growth of Catholic Hospitals and Health Systems: 2016
22

23

24
         5 All comments received by HHS in response to the 2019 NPRM can be found at
25
     https://perma.cc/4VCN-Y2DK. In this brief, individual comments have been identified by their comment
     ID number the first time they are cited and then by the organization’s name thereafter.
26
                                                                                 NATIONAL HEALTH
      AMICUS CURIAE BRIEF BY NATIONAL HEALTH LAW                                    LAW PROGRAM
      PROGRAM ET AL. IN SUPPORT OF PLAINTIFF’S                                  3701 WILSHIRE BLVD., SUITE 750
      MOTION FOR PRELIMINARY INJUNCTION– 8                                         LOS ANGELES, CA 90010
                                                                                    TEL. (310) 204-6010
          Case 2:20-cv-01105-JLR Document 57-1 Filed 08/10/20 Page 15 of 31




     Update      of   the   Miscarriage    of   Medicine    Report,   MergerWatch,            (2016),
1

2    https://perma.cc/A9TW-Y6P5); Amelia Thomson-DeVeaux and Anna Maria Barry-

3    Jester, Insurers Can Send Patients to Religious Hospitals that Restrict Reproductive Care,
4
     FiveThirtyEight (Aug. 1, 2018), https://perma.cc/3V2Z-CYGV); see also ACLU Founds.
5
     of Cal., Comment ID HHS-OCR-2019-0007-149859, at 8-10 (the growing size and scope
6

7
     of Catholic hospitals will increase the likelihood of harm to women and LBGTQ+

8    individuals). This issue is particularly acute in Washington as it has the second highest
9
     proportion of short-term acute-care beds in hospitals under Catholic restrictions at
10
     40.9%. Legal Voice, Comment ID HHS-OCR-2019-0007-151507, at 8.
11
              The inclusion of sweeping religious exemptions to Section 1557’s protections will
12

13   result in serious harm. As commenters noted these exemptions will disproportionately

14   harm women, especially Black, Indigenous, and women of color, who are often denied
15
     reproductive health care due to the proliferation of entities that discriminate by refusing
16
     to provide such care based on religious beliefs. See Ass’n Am. Med. Colls., Comment ID
17

18   HHS-OCR-2019-0007-115960, at 3-4 (religious exemptions will exacerbate race-based

19   discrimination in family planning care); Nat’l Hisp. Leadership Agenda, Comment ID
20
     HHS-OCR-2019-0007-149018, at 11 (citing study finding that 4 in 10 Latina/o voters
21
     under age 45 (41 percent) have gone without the birth control method they wanted in
22

     the past two years because of access issues); see also Legal Voice at 8; In Our Own Voice:
23

24   Nat’l Black Women’s Reproductive Justice, Comment ID HHS-OCR-2019-0007-140963,

25
     at 7; Nat’l Women’s Law Ctr., Comment ID HHS-OCR-2019-0007-149018, at 5-11.
26
                                                                          NATIONAL HEALTH
      AMICUS CURIAE BRIEF BY NATIONAL HEALTH LAW                             LAW PROGRAM
      PROGRAM ET AL. IN SUPPORT OF PLAINTIFF’S                           3701 WILSHIRE BLVD., SUITE 750
      MOTION FOR PRELIMINARY INJUNCTION– 9                                  LOS ANGELES, CA 90010
                                                                             TEL. (310) 204-6010
          Case 2:20-cv-01105-JLR Document 57-1 Filed 08/10/20 Page 16 of 31




            The 2020 Revised Rule’s religious exemptions also disproportionately harm
1

2    LGBTQ+ people. According to a study published in 2018, 8% of LGBQ people were

3    refused health care because of their sexual orientation, and 29% of transgender people
4
     were denied care because of their gender identity. See NHeLP, Comment ID HHS-OCR-
5
     2019-0007-127004, at 51 (citing Shabab Ahmed Mirza & Caitlin Rooney, Ctr. Am.
6

7
     Progress, Discrimination Prevents LGBTQ People From Accessing Health Care (2018),

8    https://perma.cc/ZG7E-7WK8); Justice in Aging, Comment ID HHS-OCR-2019-0007-
9
     149354, at 7 (“Many [LGBTQ+] older adults report having to go back ‘in the closet’
10
     because of stigma and fear when transitioning to a long-term care facility. . . .”).
11
            HHS also acted contrary to the ACA and Section 1557 by incorporating the
12

13   exemptions set forth in the ADA. The ADA includes religious exemptions, private club

14   exclusions, and exclusions related to drug use that are not found in Section 1557. NHeLP
15
     at 24. The ADA also includes a safe harbor provision that exempts insurers, hospitals,
16
     managed care entities, benefit administrators, and other organizations “underwriting
17

18   risks, classifying risks, or administering such risks” from the disability discrimination

19   protections in Titles I through III of the ADA. 42 U.S.C. § 12201(c). Under the safe harbor
20
     provision of the ADA, insurers and others have been allowed to discriminate against
21
     people with disabilities. See, e.g., Samuel R. Bagenstos, The Future of Disability Law, 114
22

     Yale L.J. 1, 41 nn.168-70 (2004) (collecting cases that did not analyze whether content of
23

24   benefits was discriminatory when they upheld exclusions on the basis of treatment or

25
     diagnosis). Although disability discrimination claims under Section 504 of the
26
                                                                            NATIONAL HEALTH
      AMICUS CURIAE BRIEF BY NATIONAL HEALTH LAW                              LAW PROGRAM
      PROGRAM ET AL. IN SUPPORT OF PLAINTIFF’S                            3701 WILSHIRE BLVD., SUITE 750
      MOTION FOR PRELIMINARY INJUNCTION– 10                                  LOS ANGELES, CA 90010
                                                                              TEL. (310) 204-6010
          Case 2:20-cv-01105-JLR Document 57-1 Filed 08/10/20 Page 17 of 31




     Rehabilitation Act are allowed, courts have narrowly construed certain types of claims.
1

2    Id. The ACA contains many examples of corrections to exemptions and definitions that

3    courts had upheld in disability discrimination challenges under the ADA and Section
4
     504, including prohibitions against discriminatory benefit design. See, e.g., 42 U.S.C. §
5
     300gg-6; 42 U.S.C. § 18022; Consortium for Citizens with Disabilities (“CCD”), Comment
6

7
     ID HHS-OCR-2019-0007-146162, at 2-7; see generally Sara Rosenbaum et al., Crossing the

8    Rubicon: The Impact of the Affordable Care Act on the Content of Insurance Coverage for Persons

9
     with Disabilities, 25 Notre Dame J. L. Ethics & Pub. Pol’y 235 (2014).
10
            The 2020 Revised Rule purports to recreate some of the very gaps that Section
11
     1557 was intended to fill. Under the 2020 Revised Rule individuals with disabilities who
12

13   are facing discriminatory benefit designs outside of the qualified health plan context may

14   have limited, if any, options for challenging such harmful discrimination. See Coalition
15
     to Preserve Rehabilitation, Comment ID HHS-OCR-0007-146075, at 2 (noting that Section
16
     1557 “acted as a capstone to the ADA expanding disability protections in the provision
17

18
     of health insurance.”).

19          The ACA reformed disability discrimination in health care. Many of the
20
     discriminatory practices that had been allowed are now prohibited. Section 1557 was
21
     included as the mechanism to enforce this seismic shift. The 2020 Revised Rule turns this
22
     mechanism on its head by incorporating all of the exemptions, exclusions, definitions,
23

24   and defenses of statutes not even mentioned in Section 1557. HHS lacks the authority to

25   promulgate regulations interpreting Section 1557 that “create[] any unreasonable
26
                                                                              NATIONAL HEALTH
      AMICUS CURIAE BRIEF BY NATIONAL HEALTH LAW                                LAW PROGRAM
      PROGRAM ET AL. IN SUPPORT OF PLAINTIFF’S                              3701 WILSHIRE BLVD., SUITE 750
      MOTION FOR PRELIMINARY INJUNCTION– 11                                    LOS ANGELES, CA 90010
                                                                                TEL. (310) 204-6010
          Case 2:20-cv-01105-JLR Document 57-1 Filed 08/10/20 Page 18 of 31




     barriers to the ability of individuals to obtain appropriate medical care.” 42 U.S.C. §
1

2    18114. Yet HHS’s action will do just that. For these reasons, the 2020 Revised Rule’s

3    addition of exemptions and exclusions untethered to the text of Section 1557 is contrary
4
     to law and is arbitrary and capricious.
5
         II.       Removal of the Notice, Tagline, and Effective Communication
6                  Requirements Will Harm Individuals with Limited English
                   Proficiency (“LEP”), Older Adults, and People with Disabilities.
7

8           Before the ACA, individuals who needed communication assistance experienced

9    barriers to regularly receiving quality health care, leaving important information
10
     uncommunicated or ineffectively communicated between providers and patients. The
11
     result: preventive visits did not happen, treatment regimens were not followed, and
12

13   appointments were missed. 81 Fed. Reg. at 31,459. Congress passed the ACA to “help

14   uninsured and underserved populations gain access to care[.]” 81 Fed. Reg. at 31,443.
15
     The 2016 Final Rule recognized the ACA and Section 1557’s purposes to “expand access
16
     to care and eliminate barriers to access,” including by preventing disability
17

18
     discrimination. Id. at 31,377.

19          In the 2020 Revised Rule, HHS has removed provisions that are essential to ensure

20
     that individuals with limited English proficiency (“LEP”), older adults, and people with
21
     disabilities can regularly access quality health care. In particular, the Rule eliminates
22
     notice requirements that are critical for people to understand their rights. See 85 Fed.
23

24   Reg. at 37,204. The 2020 Revised Rule also removes requirements for taglines—short

25   statements commonly added to documents to inform individuals in their language of
26
                                                                         NATIONAL HEALTH
      AMICUS CURIAE BRIEF BY NATIONAL HEALTH LAW                            LAW PROGRAM
      PROGRAM ET AL. IN SUPPORT OF PLAINTIFF’S                          3701 WILSHIRE BLVD., SUITE 750
      MOTION FOR PRELIMINARY INJUNCTION– 12                                LOS ANGELES, CA 90010
                                                                            TEL. (310) 204-6010
          Case 2:20-cv-01105-JLR Document 57-1 Filed 08/10/20 Page 19 of 31




     their right to language assistance and how to seek such assistance—a critical language
1

2    access provision designed to ensure that LEP individuals can access needed care. Id. at

3    37,175. In addition, the Rule harms people with disabilities by limiting access to
4
     necessary effective communication. Id. at 37,213-37,215; see also CCD at 20-21.
5
                   A.     Harm of Repealing the Notice and Tagline Requirements
6

            The 2016 Final Rule contained a number of provisions to ensure that patients
7

8    understand their rights and are able to communicate effectively with health care staff. In

9
     particular, the 2016 Final Rule required covered entities to provide notice of
10
     nondiscrimination policies, including notice of the availability and how to access
11
     auxiliary aids and services necessary for certain patients with disabilities and language
12

13   assistance services for LEP patients. 81 Fed. Reg. at 31,469. The 2016 Final Rule required

14   covered entities to post this notice in physical locations, in significant communications,
15
     and on its website. Id. The 2020 Revised Rule has entirely eliminated the notice
16
     requirements. See 85 Fed. Reg. at 37,204.
17

18
            In crafting the 2016 Final Rule, HHS noted that “the use of incompetent or ad hoc

19   interpreters, such as family members, friends, and children, is not uncommon and can
20
     have negative implications.” 80 Fed. Reg. at 54,184. Accordingly, the 2016 Final Rule
21
     required covered entities to include taglines on all significant documents in the top 15
22
     languages spoken by individuals with LEP in their state. 45 C.F.R. § 92.8(d)(1); see 81 Fed.
23

24   Reg. at 31,469. Despite commenters raising concerns about the benefits of the 2016 Final

25

26
                                                                           NATIONAL HEALTH
      AMICUS CURIAE BRIEF BY NATIONAL HEALTH LAW                              LAW PROGRAM
      PROGRAM ET AL. IN SUPPORT OF PLAINTIFF’S                            3701 WILSHIRE BLVD., SUITE 750
      MOTION FOR PRELIMINARY INJUNCTION– 13                                  LOS ANGELES, CA 90010
                                                                              TEL. (310) 204-6010
          Case 2:20-cv-01105-JLR Document 57-1 Filed 08/10/20 Page 20 of 31




     Rule and the harms of eliminating these provisions, the 2020 Revised Rule entirely
1

2    eliminated the tagline requirements. See 85 Fed. Reg. at 37,204.

3           Eliminating these critical language access provisions will result in some of these
4
     individuals failing to understand or assert their rights. See NHeLP at 29 (“All too often,
5
     individuals with limited English proficiency do not understand their rights, and will not
6

7
     know their new rights under Section 1557[.]”); see also Asian Health Services, Comment

8    ID HHS-OCR-2019-0007-146378; California Pan-Ethnic Health Network, Comment ID
9
     HHS-OCR-2019-0007-152828. It will also result in some people failing to receive
10
     adequate care, delaying care, or not seeking care at all, because they are unaware of their
11
     right to receive accommodations and language services, undermining the purpose and
12

13   intent of Section 1557. See Leadership Conference, Comment ID HHS-OCR-2019-0007-

14   138231, at 7 (“Protections for language access are also required in order to combat
15
     discrimination based upon national origin.”); NHeLP at 29 (individuals often “believe
16
     they have to bring their own interpreter or use a child, other patient, or unqualified
17

18   individual to interpret.”); Disability Law Ctr., Comment ID HHS-OCR-2019-0007-

19   127904, at 2 (“Without the notice, members of the public will have limited means of
20
     knowing that auxiliary aids and services are available, how to request them, what to do
21
     if they face discrimination, and their right to file a complaint.”); Justice in Aging at 2
22

     (describing particular needs of LEP older adults, including the four million plus LEP
23

24   Medicare beneficiaries); Medicare Rights Ctr., Comment ID HHS-OCR-2019-0007-

25
     145479, at 6-7 (describing importance of language access protections for older adults,
26
                                                                          NATIONAL HEALTH
      AMICUS CURIAE BRIEF BY NATIONAL HEALTH LAW                             LAW PROGRAM
      PROGRAM ET AL. IN SUPPORT OF PLAINTIFF’S                           3701 WILSHIRE BLVD., SUITE 750
      MOTION FOR PRELIMINARY INJUNCTION– 14                                 LOS ANGELES, CA 90010
                                                                             TEL. (310) 204-6010
          Case 2:20-cv-01105-JLR Document 57-1 Filed 08/10/20 Page 21 of 31




     including LEP older adults, people with disabilities, and older adults who are deaf, hard
1

2    of hearing, blind, or have low vision, to access health care, understand medical

3    instructions, and engage with providers).
4
            As a result of the repeal of the notice and tagline requirements, it will be more
5
     difficult for LEP patients to navigate complex documents with specialized terminology.
6

7
     See Commonwealth of Mass., Comment ID HHS-OCR-2019-0007-136510, at 4. In

8    addition, there will be an increase in LEP patients and patients with disabilities who are
9
     unable to communicate with health care workers, resulting in incorrect diagnoses or
10
     inappropriate care. See Leadership Conference at 7-8           (citing The Joint Comm’n,
11
     Overcoming    the   Challenges   of   Providing   Care   to   LEP   Patients     (May       2015),
12

13   https://perma.cc/BE6A-5QYP); Wash. State Coalition for Language Access, Comment

14   ID HHS-OCR-2019-0007-127779, at 2 (“[I]nadequate language services[] have been well-
15
     documented as contributing to U.S. health and healthcare disparities, including: reduced
16
     access to regular care; lesser quality of care; higher rates of uninsurance; increased risk
17

18   of medical errors; difficulty in following post-care instructions; more frequent

19   hospitalizations and higher rates of readmissions; unnecessary tests and procedures; and
20
     higher rates of mortality.”) (citing WASCLA Tools for Health, What Does Language Access
21
     Have to Do With Health? (2014)); Justice in Aging at 4 (consistent access to professional
22

     interpreters in hospital setting was associated with decreased readmission rates for LEP
23

24   individuals 50+ years old receiving palliative care services); Disability Law Center at 1

25
     (“Persons with sensory impairments also experience challenges understanding or
26
                                                                            NATIONAL HEALTH
      AMICUS CURIAE BRIEF BY NATIONAL HEALTH LAW                               LAW PROGRAM
      PROGRAM ET AL. IN SUPPORT OF PLAINTIFF’S                             3701 WILSHIRE BLVD., SUITE 750
      MOTION FOR PRELIMINARY INJUNCTION– 15                                   LOS ANGELES, CA 90010
                                                                               TEL. (310) 204-6010
          Case 2:20-cv-01105-JLR Document 57-1 Filed 08/10/20 Page 22 of 31




     complying with care instructions because interpreters are more often than not
1

2    unavailable or materials are not offered in alternative formats.”).

3           The cost of these language and communication barriers can be deadly. A 2010
4
     report found that patients lost their lives and suffered irreparable harm from medical
5
     errors, worse clinical outcomes, and lower quality of care due to language barriers.
6

7
     NHeLP at 28 (citing Kelvin Quan & Jessica Lynch, The High Costs of Language Barriers in

8    Medical Malpractice, Univ. of Cal. Berkeley and Nat’l Health Law Program (2011),
9
     https://perma.cc/59PM-4NHU). Others may be improperly billed if their LEP status
10
     prevents them from successfully navigating the healthcare system. See Justice in Aging
11
     at 3 (“Especially for older adults with limited income and high health care needs, the
12

13   consequences of an erroneous bill or forgoing care can be catastrophic.”).

14          As the 2016 Final Rule recognized, studies have shown that “when reliable
15
     assistance services are utilized, patients experience treatment-related benefits, such as
16
     enhanced understanding of physician instruction, shared decision-making, provision of
17

18   informed consent, adherence with medication regimes, preventive testing, appointment

19   attendance, and follow-up compliance.” 81 Fed. Reg. at 31,459 (citing Institute of Medicine,
20
     Unequal Treatment: Confronting Racial and Ethnic Disparities in Health Care 17 (Brian D.
21
     Smedley et al. eds., 2002) (citation omitted), https://perma.cc/RQK2-U9RA).
22

            Despite HHS’s suggestion that the notice and tagline requirements were
23

24   duplicative, these requirements are not met by other non-discrimination provisions. For

25
     example, HHS cites the Medicare Advantage (Part C) and Prescription Drug Plans (Part
26
                                                                            NATIONAL HEALTH
      AMICUS CURIAE BRIEF BY NATIONAL HEALTH LAW                               LAW PROGRAM
      PROGRAM ET AL. IN SUPPORT OF PLAINTIFF’S                             3701 WILSHIRE BLVD., SUITE 750
      MOTION FOR PRELIMINARY INJUNCTION– 16                                   LOS ANGELES, CA 90010
                                                                               TEL. (310) 204-6010
          Case 2:20-cv-01105-JLR Document 57-1 Filed 08/10/20 Page 23 of 31




     D) as requiring taglines in Medicare Communications and Marketing Guidelines
1

2    (MCMG), but the Centers for Medicare & Medicaid Services eliminated this requirement

3    effective   this    year.   See   CMS,   MCMG    (2018),   https://perma.cc/2T3G-DTAR.
4
     Requirements for notices and taglines in other contexts are also not duplicative. For
5
     example, HHS cites requirements in Medicaid and Medicaid managed care, but these
6

7
     differ from the specific requirements of the 2016 rule. See Justice in Aging at 5.

8           The elimination of the notice and tagline requirements undermines the purpose
9
     of Section 1557. Failing to provide taglines does not provide adequate notice of language
10
     assistance services and thus will not ensure entities comply with the statutory
11
     nondiscrimination requirements of Section 1557. As such, the 2020 Revised Rule is not
12

13   in accordance with the underlying law and is in excess of HHS’s statutory authority.

14                  B.      The 2020 Revised Rule Discriminates by Limiting Access to Effective
                            Communication for People with Disabilities.
15

16          The lack of effective communication has “significant adverse effects on . . . access

17   to, participation in, compliance with, and decision-making in health care.” American
18
     Speech-Language-Hearing Association, Comment ID HHS-OCR-2019-0007-127462, at 3;
19
     see also ANCOR, Comment ID HHS-OCR-2019-0007-104180, at 2 (“It is essential that this
20

     access [to effective communication devices] is protected to ensure that [individuals with
21

22   disabilities] can be active in decision making for their health and to reach the best

23
     outcomes.”). To address this problem, the 2016 Final Rule provided clear definitions
24
     regarding auxiliary aids and services, interpreters, and other disability related
25
     definitions, eliminated by the 2020 Final Rule. Compare 81 Fed. Reg. at 31,466-67 (former
26
                                                                           NATIONAL HEALTH
      AMICUS CURIAE BRIEF BY NATIONAL HEALTH LAW                              LAW PROGRAM
      PROGRAM ET AL. IN SUPPORT OF PLAINTIFF’S                            3701 WILSHIRE BLVD., SUITE 750
      MOTION FOR PRELIMINARY INJUNCTION– 17                                  LOS ANGELES, CA 90010
                                                                              TEL. (310) 204-6010
          Case 2:20-cv-01105-JLR Document 57-1 Filed 08/10/20 Page 24 of 31




     45 C.F.R. § 92.4, § 92.202) with 85 Fed. Reg. at 37,213-16 (new § 92.102). The 2016 Final
1

2    Rule required that all auxiliary aids and services be provided timely and free of charge

3    as is required by other disability non-discrimination laws. Yet the 2020 Final Rule only
4
     requires that a subset of auxiliary aids and services—interpreters--be provided free of
5
     charge and in a timely manner. 45 C.F.R. § 92.102(b)(2).
6

7
            Significantly, interpreters provide effective communication for a very narrow

8    subset of people with disabilities. Auxiliary aids and devices include a broad range of
9
     services such as closed captioning, qualified readers, Braille materials, telephone handset
10
     amplifiers, and other similar devices. They also include using people with training, skill,
11
     or experience to communicate. Further, individuals with similar disabilities may need
12

13   different devices or assistance. For example, a person who is hard of hearing may not

14   always know American Sign Language or be able to use closed captioning but may be
15
     able to use an amplifying device compatible with their hearing aid.
16
            The 2020 Final Rule’s distinction between type of auxiliary aids and devices that
17

18   will be provided free and timely discriminates against people who need other auxiliary

19   aids and devices, in direct contravention of Section 1557’s statutory prohibition on
20
     disability-based discrimination. See also 28 C.F.R. § 36.301; 34 C.F.R. § 104.4 (entity
21
     receiving Federal financial assistance is prohibited from providing an aid, benefit, or
22

     service that is not as effective as that provided to others and cannot perpetuate
23

24   discrimination through criteria or methods of administration).

25

26
                                                                           NATIONAL HEALTH
      AMICUS CURIAE BRIEF BY NATIONAL HEALTH LAW                             LAW PROGRAM
      PROGRAM ET AL. IN SUPPORT OF PLAINTIFF’S                           3701 WILSHIRE BLVD., SUITE 750
      MOTION FOR PRELIMINARY INJUNCTION– 18                                 LOS ANGELES, CA 90010
                                                                             TEL. (310) 204-6010
          Case 2:20-cv-01105-JLR Document 57-1 Filed 08/10/20 Page 25 of 31




        III.       HHS Relies on an Inappropriate Calculation of the Cost of
1
                   Providing Notice and Taglines and Underestimates the Benefits.
2
            HHS improperly relied on an incomplete cost-benefit analysis to repeal the notice
3
     and tagline requirements. HHS admits that “[r]epealing the notice and tagline
4

5
     requirements may impose costs, such as decreasing access to, and utilization of,

6    healthcare for non-English speakers by reducing their awareness of available translation
7
     services[,]” 85 Fed. Reg. at 37,232, but stated that it was unaware of “a way to quantify
8
     those potential effects.” Id. at 37,234. HHS ignored numerous comments quantifying the
9
     harm of this change and indicates that HHS failed to adequately consider the record.
10

11          HHS failed to address multiple comments on the 2019 Proposed Rule which

12   demonstrated that the costs of providing notice under the 2016 Final Rule are not
13
     prohibitive. See Ass’n of Am. Med. Colls. (HHS’s cost estimates related to notice were
14
     inflated and notice, at most, adds incremental burden given hospital operating
15

16   procedures); ACCESS, Comment ID HHS-OCR-2019-0007-144346, at 4 (the majority of

17   the costs estimated by HHS are associated with provision of EOBs). As many
18
     commenters pointed out, HHS provided a sample notice and translated it into 64
19
     languages, alleviating entities from the cost of developing their own. HHS also made
20

     clear that it expected most covered entities to avoid costs by using its sample notices and
21

22   exhausting current publications before printing new notices. 81 Fed. Reg. 31,453.

23
     Commenters also noted that any burdens of wall space and use of resources to post the
24
     notice were greatly outweighed by the benefits of conspicuous notice so that people are
25

26
                                                                          NATIONAL HEALTH
      AMICUS CURIAE BRIEF BY NATIONAL HEALTH LAW                             LAW PROGRAM
      PROGRAM ET AL. IN SUPPORT OF PLAINTIFF’S                           3701 WILSHIRE BLVD., SUITE 750
      MOTION FOR PRELIMINARY INJUNCTION– 19                                 LOS ANGELES, CA 90010
                                                                             TEL. (310) 204-6010
          Case 2:20-cv-01105-JLR Document 57-1 Filed 08/10/20 Page 26 of 31




     aware of and able to access the services that the notice promises. See Asian Americans
1

2    Advancing Justice – Los Angeles, Comment ID HHS-OCR-2019-0007-155779, at 8-9.

3           HHS did not acknowledge these comments or provide any assessment or
4
     explanation why other options to reduce the purported burden of the notice requirement
5
     would not work or why eliminating the notice provision was the only option considered.
6

7
     Moreover, in estimating costs, HHS heavily relied on studies and reports it received from

8    insurers and pharmacy benefit managers that were not provided to the public. See, e.g.,
9
     84 Fed. Reg. at 27,258-59. Because HHS failed to adequately weigh the costs and burdens
10
     associated with repealing the notice requirement as described in the administrative
11
     record, eliminating this provision was arbitrary and capricious.
12

13          Similarly, HHS failed to provide an adequate explanation or consideration of the

14   comments regarding the costs and burdens of the tagline requirements. At the outset,
15
     HHS failed to provide sufficient information about the basis of its cost-benefit analysis
16
     in the 2019 Proposed Rule. The information provided did not reveal information about
17

18   HHS’s source or methodology of the data it used in its repeal of the taglines. Without

19   this information, commenters could not adequately comment on HHS’s decision-
20
     making. See Leadership Conference at 8; NHeLP at 4; see also, e.g., Am. Radio Relay League,
21
     Inc. v. FCC, 524 F.3d 227, 236 (D.C. Cir. 2008) (requiring agency to make “critical factual
22

     material” upon which it relies available for public comment); Portland Cement Ass’n v.
23

24   Ruckelshaus, 486 F.2d 375, 393 (D.C. Cir. 1973) (“It is not consonant with the purpose of a

25

26
                                                                          NATIONAL HEALTH
      AMICUS CURIAE BRIEF BY NATIONAL HEALTH LAW                             LAW PROGRAM
      PROGRAM ET AL. IN SUPPORT OF PLAINTIFF’S                           3701 WILSHIRE BLVD., SUITE 750
      MOTION FOR PRELIMINARY INJUNCTION– 20                                 LOS ANGELES, CA 90010
                                                                             TEL. (310) 204-6010
          Case 2:20-cv-01105-JLR Document 57-1 Filed 08/10/20 Page 27 of 31




     rule-making proceeding to promulgate rules on the basis of inadequate data, or on data
1

2    that, to a critical degree, is known only to the agency.”).

3           In promulgating the 2020 Revised Rule, HHS failed to adequately consider and
4
     address the comments explaining the value of these provisions. See, e.g., Nat’l Latina Inst.
5
     Repro. Health at 1-3; California Pan-Ethnic Health Network at 1-2; Colorado Ctr. Law &
6

7
     Pol’y, Comment ID HHS-OCR-2019-0007-147722, at 7; NHeLP at 37; Wash. State

8    Coalition for Language Access at 2; Justice in Aging at 4. HHS also failed to consider
9
     alternatives suggested by the commenters that could balance the potential costs with the
10
     need for individuals to be informed of their rights. See, e.g., NHeLP at 68-69 (suggesting
11
     clarifying the definition of “significant document” or examining whether taglines could
12

13   be included in fewer documents if the same document is sent multiple times a year);

14   Aimed Alliance, Comment ID HHS-OCR-2019-0007-125987, at 4 (suggesting requiring
15
     more notice to be provided online rather than by mail); Viva Health, Comment ID HHS-
16
     OCR-2019-0007-127421, at 1 (suggesting annual mailings).
17

18          Instead, HHS relied solely on data provided by insurers and pharmacy benefits

19   managers, which were not provided to the public for review before the rule was
20
     finalized. See 84 Fed. Reg. at 27,858-59, 27,880-82. That data did not contain any
21
     information about the reaction of individuals with LEP to the taglines or the impact on
22

     this population. HHS acknowledged comments indicating that a hospital observed a
23

24   10% increase in the volume of interpreter service encounters and another saw a 28%

25
     reduction on its per-member per-month claims cost with Spanish-speaking patients. 85
26
                                                                           NATIONAL HEALTH
      AMICUS CURIAE BRIEF BY NATIONAL HEALTH LAW                              LAW PROGRAM
      PROGRAM ET AL. IN SUPPORT OF PLAINTIFF’S                            3701 WILSHIRE BLVD., SUITE 750
      MOTION FOR PRELIMINARY INJUNCTION– 21                                  LOS ANGELES, CA 90010
                                                                              TEL. (310) 204-6010
          Case 2:20-cv-01105-JLR Document 57-1 Filed 08/10/20 Page 28 of 31




     Fed. Reg. at 37,233. It then also acknowledged one plan’s minimally supported
1

2    comments about the inclusion of taglines not yielding an increase in interpreter requests

3    after 2016. Without providing any analysis of this data or additional reasoning, HHS
4
     determined that the inclusion of taglines did not improve language access. Id.
5
              Further, HHS’s cost-benefit analysis conflicts with the agency’s prior findings. In
6

7
     the 2016 Final Rule, HHS acknowledged substantial benefits of notices and taglines to

8    patients and providers. 81 Fed. Reg. at 31,459 (citing Institute of Medicine Report). The
9
     Preamble to the 2016 Final Rule additionally stated that “the burdens of taglines on
10
     covered entities are outweighed by the benefits . . . for individuals with limited English
11
     proficiency by making them aware, in their own languages, of the availability of
12

13   language assistance services.” 81 Fed. Reg. at 31,401. But in 2019 HHS determined that

14   the impact of reduced awareness would be “negligible.” 84 Fed. Reg. at 27,882 (citing a
15
     two-year old assertion from a single insurer about the lack of appreciable rise in
16
     translation services after the 2016 rule). HHS further reasoned that the vast majority of
17

18   recipients of taglines do not benefit from them. 85 Fed. Reg. at 37,211. This rationale

19   ignores the purpose of taglines in reaching those who would otherwise not know about
20
     services to help them access health care. The elimination was arbitrary and capricious.
21
        IV.         HHS’s Narrowing of Section 1557 Covered Entities Contravenes
22                  Statutory Intent.
23
              As enacted by Congress, Section 1557 protects individuals from discrimination
24
     in any “health program or activity,” any part of which is receiving Federal financial
25
     assistance; or any program or activity administered by the Executive, or any entity
26
                                                                            NATIONAL HEALTH
      AMICUS CURIAE BRIEF BY NATIONAL HEALTH LAW                               LAW PROGRAM
      PROGRAM ET AL. IN SUPPORT OF PLAINTIFF’S                             3701 WILSHIRE BLVD., SUITE 750
      MOTION FOR PRELIMINARY INJUNCTION– 22                                   LOS ANGELES, CA 90010
                                                                               TEL. (310) 204-6010
          Case 2:20-cv-01105-JLR Document 57-1 Filed 08/10/20 Page 29 of 31




     established under Title I of the ACA. 42 U.S.C. § 18116(a). Contrary to the language of
1

2    Section 1557, the 2020 Revised Rule only applies the non-discrimination protections to

3    health programs or activities that receive federal financial assistance from HHS;
4
     programs or activities administered by HHS under ACA Title I; and entities
5
     established under Title I of the ACA. 85 Fed. Reg. at 37,167-71. This definition and the
6

7
     incorporated narrow definition of health program or activity and Federal financial

8    assistance is not supported by the plain meaning of Section 1557 or the ACA. Am. Med.
9
     Ass’n., Comment ID HHS-OCR-2013-0007-137131, at 2-3; Cities of New York et al.,
10
     Comment ID HHS-OCR-2013-0007-147950, at 16-18; NHeLP at 9-17.
11
            The ACA does not define the term “health program or activity,” but uses the
12

13   term health program at least 30 times to reference the provision both of care and of

14   insurance. See, e.g., 42 U.S.C. § 18051; id. § 299b-31 (cross-referencing 42 U.S.C. § 1320a-
15
     7b); 25 U.S.C. § 1623. Under the ACA, health program or activity is a broad, inclusive
16
     term. In the 2020 Revised Rule, HHS’s cramped interpretation carves out many entities
17

18   and defines health care to separate health care services from paying for those services.

19   85 Fed. Reg. at 37,172-73. Using this distinction, HHS’s conclusions about who is a
20
     “health program or activity” leads to an absurd result not consistent with the ACA, as
21
     it would lead to many health care programs—Federal or private—not being covered
22

     entities because it is rare that any program directly provides services rather than
23

24   paying for services provided. Sharply reducing the types of covered entities creates

25
     significant harm to individuals served by those entities who may now have very
26
                                                                            NATIONAL HEALTH
      AMICUS CURIAE BRIEF BY NATIONAL HEALTH LAW                               LAW PROGRAM
      PROGRAM ET AL. IN SUPPORT OF PLAINTIFF’S                             3701 WILSHIRE BLVD., SUITE 750
      MOTION FOR PRELIMINARY INJUNCTION– 23                                   LOS ANGELES, CA 90010
                                                                               TEL. (310) 204-6010
          Case 2:20-cv-01105-JLR Document 57-1 Filed 08/10/20 Page 30 of 31




     limited recourse for addressing discrimination in those programs, including many
1

2    Federally funded programs and private insurance plans, such as employer sponsored

3    plans. See, e.g., ACLU Foundations of California at 10; NHeLP at 11-15; see generally
4
     Brief of Northwest Health Law Advocates et al. as Amicus Curiae, ECF No. 30-1.
5
            In addition, the language of Section 1557, including that regarding Federal
6

7
     financial assistance, reflects that of similar remedial statutes such as Section 504 of the

8    Rehabilitation Act of 1973 that apply coverage broadly. See 29 U.S.C. § 794; but see 85
9
     Fed. Reg. at 37,171 (HHS asserting the statute is different and ignoring the language
10
     similarities). The cramped reading of Section 1557 is contrary to the statute, including
11
     the provision of Section 1554 limiting HHS’s rulemaking authority. 42 U.S.C. § 18114.
12

13                                        CONCLUSION

14          The ACA reforms addressed discriminatory practices in nearly all health
15
     programs, both public and private. The 2016 Final Rule reflected this broad view of
16
     protecting individuals from discrimination in health programs and activities. The 2020
17
     Revised Rule seeks to return to a more recessive understanding of discrimination in
18

19   health care. HHS’s new interpretation is contrary to the ACA’s approach to health care.

20          The 2020 Final Rule is contrary to law, arbitrary and capricious, and harmful to
21
     individuals who are protected by Section 1557. For the forgoing reasons and those set
22
     forth in the State’s memorandum in support of this motion, this Court should grant
23

24   Washington’s request for a preliminary injunction.

25

26
                                                                            NATIONAL HEALTH
      AMICUS CURIAE BRIEF BY NATIONAL HEALTH LAW                               LAW PROGRAM
      PROGRAM ET AL. IN SUPPORT OF PLAINTIFF’S                             3701 WILSHIRE BLVD., SUITE 750
      MOTION FOR PRELIMINARY INJUNCTION– 24                                   LOS ANGELES, CA 90010
                                                                               TEL. (310) 204-6010
        Case 2:20-cv-01105-JLR Document 57-1 Filed 08/10/20 Page 31 of 31




1              DATED: August 10, 2020.
2
                                         NATIONAL HEALTH LAW PROGRAM
3
                                         /s/ Abigail Coursolle
4
                                         Abigail Coursolle (admitted pro hac vice)
5                                        Jane Perkins*
                                         Elizabeth Edwards*
6
                                         Cathren Cohen*
7                                        3701 Wilshire Blvd., Suite 750
                                         Los Angeles, CA 90010
8                                        Tel. (310) 204-6010
9
                                         Email:
                                         coursolle@healthlaw.org
10                                       perkins@healthlaw.org
                                         edwards@healthlaw.org
11
                                         cohen@healthlaw.org
12
                                         * Not admitted to W.D. Washington
13
                                         SMITH & LOWNEY PLLC
14
                                          /s/ Eric D. (Knoll) Lowney
15

16                                       Eric D. (Knoll) Lowney (WSB # 23457)
                                         2317 E. John St.
17                                       Seattle, WA 98112
                                         Tel. (206) 860-2976
18
                                         Email: knoll@smithandlowney.com
19

20

21

22

23

24

25

26
                                                                   NATIONAL HEALTH
     AMICUS CURIAE BRIEF BY NATIONAL HEALTH LAW                       LAW PROGRAM
     PROGRAM ET AL. IN SUPPORT OF PLAINTIFF’S                     3701 WILSHIRE BLVD., SUITE 750
     MOTION FOR PRELIMINARY INJUNCTION– 25                           LOS ANGELES, CA 90010
                                                                      TEL. (310) 204-6010
